[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This action, which the Court is treating as a habeas petition was filed as a Motion for Restraining Order by the petitioner initially on January 26, 2000. The petitioner's claim is that he is a non-smoker and by his incarceration at Wallens Ridge State Prison in Big Stone Gap, Virginia, which is a full smoking facility his health has been harmed by being exposed to second hand smoke. However, at this time the petitioner has advised that he has been returned to Connecticut. He is, therefore, no longer suffering from second hand smoke as he was in Virginia. Accordingly, since the relief the petitioner has sought has been granted, the issue is now moot, and the petition and/or Motion for Restraining Order is dismissed.
Rittenband, JTR